UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      X
HILARY A. BEST AND ALL PERSONS
SIMILARLY SITUATED,

                             Plaintiffs,

                                                          MEMORANDUM & ORDER


RICHARD A. BROWN,His Estate and                           19-CV-3724(WFK)(LB)
Successors in Office; THE QUEENS
COUNTY DISTRICT ATTORNEYS
OFFICE,

                              Defendants.


                                                      X


WILLIAM F. KUNTZ,II, United States District Judge:

       On June 26,2019,the pro se plaintiff, Hilary A. Best, purportedly on behalf of himself
and "all others similarly situated," filed this action pursuant to 42 U.S.C. § 1983 against the
Office of the Queens County District Attorney, and the recently-deceased Queens County
District Attorney, Richard A. Brown. He alleges the deprivation of his constitutional rights and
seeks damages. Plaintiff paid the filing fee to commence this action. For the reasons set forth
below,the complaint is dismissed, but plaintiff is granted leave to amend within thirty days of
the date of this Order.

                                   STANDARD OF REVIEW

        A court must construe a pro se litigant's pleadings liberally, Erickson v. Pardus, 551 U.S.

89,94,(2007); Harris v. Mills, 572 F.3d 66,72(2d Cir. 2009), and apro se complaint should not
be dismissed without granting the plaintiff leave to amend "at least once when a liberal reading
ofthe complaint gives any indication that a valid claim might be stated," Gomez v. USAA Fed.
Sav. Bank, 171 F.3d 794, 795(2d Cir. 1999)(internal quotation marks and citations omitted).

                                                  1
Nevertheless,"a pro se plaintiff must still comply with the relevant rules of procedural and
substantive law, including establishing that the court has subject matter jurisdiction over the
action." Wilber v. U.S. Postal Serv., No. lO-CV-3346(ARR),2010 WL 3036754, at *1

(E.D.N.Y; Aug. 2,2010)(internal quotation marks and citations omitted).
        Even if a plaintiff has paid the filing fee, a district court may dismiss the case,sua sponte,
if it determines that the action is frivolous. Fitzgerald v. First East Seventh Street Tenants Corp.,
221 F.3d 362, 363-64(2d Cir. 2000); see Mallard v. United States District Court,490 U.S. 296,
307-08(1989)(noting that "[28 U.S.C.§]1915(d), for example, authorizes courts to dismiss a
'frivolous or malicious' action, but there is little doubt they would have power to do so even in
the absence ofthis statutory provision")."A complaint will be dismissed as 'frivolous' when 'it is
clear that the defendants are immune from suit.'" Montero v. Travis, 171 F.3d 757,760(2d
Cir.1999)(quoting Neitzke v. Williams, 490 U.S. 319, 325,327(1989)). Indeed,"district courts
are especially likely to be exposed to frivolous actions and,thus, have [a] need for inherent
authority to dismiss such actions quickly in order to preserve scarce judicial resources."
Fitzgerald, 221 F.3d at 364. A cause of action is properly deemed frivolous as a matter oflaw
 when,inter alia, it is "based on an indisputably meritless legal theory"—that is, when it "lacks an
 arguable basis in law ..., or [when] a dispositive defense clearly exists on the face ofthe
 complaint." Livingston v. Adirondack Beverage Co., 141 F.3d 434,437(2d Cir. 1998).
                                             BACKGROUND


        The complaint alleges:

                Defendants have practiced a policy ofdepriving Plaintiffs ofliberty without
         due process of law in violation of the 14"^ Amendment to the United States
         Constitution, by subjecting Plaintiffs to indictment upon felony complaint without
         a preliminary hearing or waiver thereof, in violation of CPL sees. 100.05, 180.10
         through 180.80, and 190.55 (2)(a), and minimum due process of law requiring a
         hearing when a person faces a mass deprivation ofliberty, as without bail pursuant
         to CPL 530.20.
                 Under color of state law, the defendants have pursued and obtained
       indictments against Plaintiffs within five (5) business days of arrest in order to
       prevent release pursuant to CPL sec. 180.80,'when although indictment within
       five (5) business days of arrest upon a felony complaint prevents a defendant's
       release upon his or her own recognizance pursuant to CPL sec. 180.80, nothing in
       the statute permits the omission of a preliminary hearing or waiver thereof.
Compl. at 3-4.

       Plaintiff does not make any personal claims. He provides no information about whether,

when or with what crime he was charged and/or convicted, or of what type of preliminary

hearing he was deprived. He seeks to bring this claim on behalf of persons who were indicted by
the Office ofthe Queens County District Attorney because, he alleges, the office has been
violating the cited provisions since 1991.

                                         DISCUSSION


    A. Claims on Behalf of Others

       Plaintiffis a non-attomey proceeding pro se purporting to represent other similarly situated
persons. Plaintiff may not bring this complaint on behalf of others without a lawyer. 28 U.S.C. §
1654;see Berries v. New York City Hons. Auth.,564 F.3d 130,132(2d Cir.2009)("[A]n individual
generally has the right to proceed pro se with respect to his own claims or claims against him
personally,[but] the statute does not permit unlicensed laymen to represent anyone else other than
themselves."); lannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998)(holding that an unlicensed
individual "may not appear on another person's behalfin the other's cause"). Thus,the complaint


       • CPL § 180.80 provides in pertinent part that a defendant held in custody for "more than
one hundred twenty hours or, in the event that a Saturday, Sunday or legal holiday occurs during
such custody, one hundred forty-four hours, without either a disposition of the felony complaint
or commencement ofa hearing thereon" must be released by the local criminal court. The purpose
of CPL § 180.80 is 'to ensure that a defendant being held in custody on the basis of a felony
complaint not be incarcerated for an excessive period of time prior to judicial determination that
there is reasonable cause to believe that he committed a felony.'" People v. Ijnace, 174 Misc. 2d
850, 854-55,667 N.Y.S.2d 229,233(Sup. Ct. 1997)(quoting People ex rel Suddith and Willard
Cradle v. Sheriffof Ulster County,93 A.D.2d 954,463 N.Y.S.2d 276(3rd Dept. 1983).
as to other plaintiffs is dismissed without prejudice. His class action certification request, to the
degree he expresses one, is denied as moot.

   B. Defendants are Immune from this Action

       Plaintiffs claim for damages against the Office of the District Attorney, Queens County

and Richard Brown, District Attorney Queens County("Brown")in his official capacity are

barred hy the Eleventh Amendment to the United States Constitution. "Stated as simply as
possible, the Eleventh Amendment means that, as a'general rule, state governments may not he
sued in federal court unless they have waived their Eleventh Amendment immunity, or unless
Congress has abrogate[d] the states' Eleventh Amendment immunity when acting pursuant to its
authority under Section 5 ofthe Fourteenth Amendment." Gollomp v. Spitzer, 568 F.3d 355,366
(2d Cir. 2009)(internal quotation marks and citation omitted). The immimity recognized by the
Eleventh Amendment extends beyond the states themselves to state agents and state
instrumentalities that are, effectively, arms of a state." Id. "Further, where a state official is sued
for damages in his or her official capacity, such a suit is deemed to he a suit against the state and
is barred by the Eleventh Amendment. Will v. Michigan Dep't ofState Police, 491 U.S. 58,71
(1989)("[A] suit against a state official in his or her official capacity is not a suit against the
official but rather is a suit against the official's office. As such, it is no different from a suit
against the State itself.")(citations omitted). Where a district attorney is sued for damages in his
or her official capacity, immunity vmder the Eleventh Amendment may attach to bar the suit, as
the suit is construed as being against the State of New York. See Amaker v. N.Y. State Dep t of
 Corr. Servs., 435 F. App'x 52,54(2d Cir. 201 l)(holding that a district attorney and an assistant
 district attorney "benefited from New York's Eleventh Amendment immunity against suit"
 because they were sued in their official capacities)(citing YingJing Gan v. City ofNew York,
 996 F.2d 522, 529(2d Cir. 1993)(holding that district attorney represents the state, not the
county, and so is entitled to Eleventh Amendment immunity). Plaintiffs claim against Brown in
his official capacity and the Office ofthe Queens County District Attorney are therefore barred
by the Eleventh Amendment and is dismissed as frivolous. See Ying Jing Gan v. City ofNew
York,996 F.2d at 536 (stating that a district attorney in New York state is entitled to Eleventh
Amendment immunity where plaintiffs "claims center[]... on decisions whether or not, and on
what charges to prosecute: and not where those claims focus on the administration ofthe district
attorneys' office.); Fitzgerald, 221 F.3d at 364(frivolous claims may be dismissed sua sponte
even in fee-paid actions); Montero, 171 F.3d at 760(a complaint is frivolous if the defendant is
immune from suit).

       To the extent plaintiff seeks to sue Brown for damages in his individual capacity,^ he has
failed to allege any facts in support of his conclusion that Brovra personally violated his
constitutional rights. If Best seeks damages for Brovm's decision to prosecute him. Brown
would be entitled to absolute prosecutorial immunity. It is well-settled that prosecutors

performing prosecutorial activities that are "intimately associated with the judicial phase ofthe
criminal process" are entitled to absolute immunity from an action for damages under § 1983.
Imbler v. Pachtman, 424 U.S. 409,430(1976). A prosecutor thus has absolute immunity in

connection with the decision whether to commence a prosecution. See, e.g., Imbler v. Pachtman,

424 U.S. at 431 (absolute immunity for "initiating a prosecution"); Barr v. Abrams, 810 F.2d
358,362(2d Cir.1987)(filing a criminal information); Ying Jing Gan v. City ofNew York, 996
F.2d at 530("a prosecutor has absolute immunity for his decision as to what offenses are and are
not to be charged."). If plaintiff seeks to assert a claim that Brown maintains or perpetuates an



       ^ Plaintiff selects that he is bringing this complaint against Brown in his "individual
capacity" on the form complaint. See Compl. at 2.
office-wide policy that deprived him of his constitutional rights, he has not plead any facts
specific to his prosecution nor how the practice directly caused the alleged deprivation of his
rights. In any event, even if plaintiff had alleged facts to support his contention that Brown
maintained an unconstitutional policy as the "final policy authority" of the Queens County

District Attorney's Office that violated plaintiffs constitutional rights, such a claim would
amount to a claim against Brown as the official policymaker ofthe City, that is, a municipal
liability claim against the City of New York,rather than a claim against Brown in his individual
capacity. Thus, as currently stated, plaintiffs complaint against Brown in his individual capacity
is dismissed as frivolous. Montero, 171 F.3d at 760(a complaint is frivolous if the defendant is

immune from suit); Livingston v. Adirondack Beverage Co., 141 F.3d at 437.
                                      LEAVE TO AMEND


        In light of plaintiffs pro se status, Cruz v. Gomez, 202 F.3d 593 (2d Cir. 2000)(pro se
plaintiff should afforded opportunity to amend complaint prior to dismissal), plaintiff is afforded
thirty days to amend his complaint. See Fed R. Civ. P. 15(a); Gomez v. USAA Fed. Sav. Bank, 171
F.3d at 795. In the amended complaint, plaintiff should name as proper defendants those
individuals who have some personal involvement in the actions he alleges in the amended
complaint and provide the dates and locations for each relevant event. To the best of his ability,
plaintiff must describe each individual and the role she or he played in the alleged deprivation of
his rights. If plaintiff cannot identify the defendant(s) by name, he may set forth the allegations
against that person and designate them as Jane Doe or John Doe, providing any identifying
information available to him. And he must state facts to support the allegation of a constitutional

violation. Essentially,the body ofplaintiffs amended complaint must tell the Court: who violated
his federally protected rights; what facts show that his federally protected rights were violated;
when such violation occurred; where such violation occurred; and why plaintiffis entitled to relief.
                                             CONCLUSION


       Accordingly,the complaint is dismissed as frivolous because the defendants are absolutely
immune from suit. Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d at 363-64;
Montero v. Travis, 171 F.3d at 760.

       In light of plaintiffs pro se status, however, plaintiff is granted thirty days to amend his
complaint. Should plaintiff decide to file an amended complaint,it must be submitted within thirty
days of this Order, be captioned "Amended Complaint," and bear the same docket number as this
Order. Plaintiff is advised that the amended complaint will completely replace the original
complaint, so plaintiff must include in it any allegations he wishes to pursue against proper
defendants. To aid plaintiff with this task, the Clerk of Court is respectfully requested to provide
a "Complaint for Violation of Civil Rights(Non-Prisoner Complaint)"form to plaintiff.
        Further, if plaintifffails to comply with this Order within the time allowed,the action
shall be dismissed, and judgment shall enter.

        Although plaintiff paid the filing fee to commence this action, if plaintiff requests in
forma pauperis status for any appeal ofthis order, the Court certifies pursuant to 28 U.S.C. §
1915(a)(3)that any appeal would not be taken in good faith. Coppedge v. United States, 369 U.S.
438,444-45 (1962).

                                                      SO ORDERED.



                                                        s/William F. Kuntz, II

                                                                F. Kuntz II
                                                       United States District Jude
Dated: July 11,2019
       Brooklyn, New York
